           Case 1:21-cv-01325-SAB Document 4 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    HASSAN ALI,                                     1:21-cv-01325-SAB
12                       Plaintiff,                   ORDER GRANTING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS
13            v.                                                 and
                                                      ORDER DIRECTING PAYMENT
14    IAN CONNORS, et al.,                            OF INMATE FILING FEE BY U.S.
                                                      PENITENTIARY – LEE
15                       Defendants.
16

17           Plaintiff is a federal prisoner proceeding pro se pursuant to Bivens v. Six Unknown

18   Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) and has requested leave to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required

20   by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted. Plaintiff

21   is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).

22   Plaintiff is obligated to make monthly payments in the amount of twenty percent of the preceding

23   month’s income credited to plaintiff’s trust account. FCI Mendota is required to send to the Clerk

24   of the Court payments from plaintiff’s account each time the amount in the account exceeds

25   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

26   ///

27   ///

28   ///
                                                         1
        Case 1:21-cv-01325-SAB Document 4 Filed 09/03/21 Page 2 of 2


 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3            1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4            2. The Warden of US Penitentiary - Lee or his designee shall collect payments from

 5               plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 6               the preceding month’s income credited to the prisoner’s trust account and shall

 7               forward those payments to the Clerk of the Court each time the amount in the

 8               account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 9               $350.00 has been collected and forwarded to the Clerk of the Court. The

10               payments shall be clearly identified by the name and number assigned to this

11               action.

12            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

13               in forma pauperis application on the Warden of US Penitentiary - Lee, at P.O. Box

14               900, Jonesville, VA 24263.

15            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

16               Department, U.S. District Court, Eastern District of California, Sacramento Division.

17            5. Within thirty (60) days of the date of service of this order, plaintiff shall submit a

18               certified copy of his/her prison trust account statement for the six-month period

19               immediately preceding the filing of the complaint, if plaintiff has not already done so.

20
     IT IS SO ORDERED.
21

22   Dated:     September 3, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
